Dismiss Writ and Opinion Filed October 3, 2013




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01295-CV

                   IN RE CATENARY GROUP, LLC, ET AL., Relators

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06312-D

                            MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Lewis
                                 Opinion by Justice Bridges
       Relators filed this petition for writ of mandamus complaining of the trial court’s order

granting an application to stay and dismiss arbitration. The facts and issues are well known to

the parties, so we need not recount them herein. The order in question has been vacated by the

trial court, rendering the issues in the petition moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d
503, 505 (Tex. 1995) (orig. proceeding), In re Gill, No. 06-04-00090-CV, 2004 WL 1884498 at

*1 (Tex. App.—Texarkana Aug. 24, 2004, orig. proceeding).         Accordingly, we DISMISS

relators’ petition for writ of mandamus and DENY the motion for emergency temporary relief.




131295F.P05                                      /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE